MEMORANDUM **
Rocky Delgado-Marquez appeals from the district court’s revocation of his supervised release and imposition of a 24-month sentence. Delgado-Marquez was originally convicted of dealing in counterfeit obligations or securities, in violation of 18 U.S.C. § 473.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Delgado-Marquez has *674filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.